Citation Nr: 0603965	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include xerosis, claimed as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The claim of entitlement to service connection for tinnitus 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC and is addressed in the REMAND 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current skin disorder was not first 
manifest in service or for many years thereafter and is has 
not been shown to be among the group of skin disorders 
considered to be etiologically related to herbicide exposure.




CONCLUSION OF LAW

The veteran's skin disorder, to include xerosis, was not 
incurred in or aggravated by service or incurred as due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed skin 
disorder.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As the veteran has asserted an Agent Orange-related etiology 
of his claimed skin disorder, the Board notes that VA 
regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e), such as chloracne or another acneform 
disease or porphyria cutanea tarda, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

The list of disorders in 38 C.F.R. § 3.309(e) is determined 
by the Secretary of Veterans Affairs through a regulatory 
process based on reports from the National Academy of 
Sciences and all other sound medical and scientific 
information and analyses available to the Secretary.  
38 U.S.C.A. § 1116.

The veteran's service medical records show that, at entry in 
February 1966, he reported a history of skin diseases and 
ingrown toenails, but the corresponding entrance examination 
was negative for skin abnormalities.  In October 1968, he was 
treated for a rash, diagnosed as tinea versicolor.  His June 
1970 discharge examination report, however, was negative for 
skin disorders.  He reported a history of an ingrown toenail 
a few years ago, though not currently.

In January 1987, the veteran was noted by a private doctor to 
have been treated a month earlier for a fungal infection.  An 
examination revealed a crust across the right ear drum.  An 
October 1987 record from William C. Morgan, Jr., M.D., 
reflects that the veteran was treated for a fungus infection 
in November 1986.  

In October 2002, an examination by Gary C. Poling, D.O., 
revealed very dry skin of the hands.  A December 2002 
examination by Dr. Poling showed a "reddish appearance of 
skin." 

A March 2003 statement from Stephen K. Milroy, M.D., 
indicates that the veteran was seen for a generalized 
eczematous dermatitis involving the trunk and extremities, 
most recently in September 1992.  Dr. Milroy also noted a 
verruca vulgaris involving the right hand and prior treatment 
for a seborrheic dermatitis involving the scalp region.

The veteran was afforded a VA skin diseases examination in 
April 2003, conducted by an examiner who reviewed his claims 
file.  During the examination, the veteran reported skin 
problems since 1969, with intermittent progressive rashes.  
The examination revealed moderate-to-severe xerosis, with 
scattered fine scaling and a rash involving the trunk, arms, 
and legs.  The veteran was also noted to have multiple spider 
vein neovascularization, with several small nummular 
hypopigmented scars noted on the extremities and trunk.  
However, the examination revealed no chloracne or acneform 
lesions.  The examiner noted that he veteran's chronic 
xerosis was "as likely as not related to exposure to Agent 
Orange" but found the current skin condition to be 
"different from the tinea versicolor which was documented in 
military records."

The Board has reviewed the evidence in this case and has 
first considered whether 38 C.F.R. § 3.307(a)(6), concerning 
herbicide-related disorders, is applicable.  The Board is 
aware that the April 2003 VA examination contains the 
notation that the veteran's chronic xerosis was "as likely 
as not" related to Agent Orange exposure.  However, 38 
C.F.R. § 3.309(e) lists acneform disorders and porphyria 
cutanea tarda as the only skin disorders etiologically 
related to herbicide exposure, and the examination was 
negative for acneform lesions and revealed no evidence of 
porphyria cutanea tarda.  Moreover, the examiner provided no 
explanation for how xerosis was related to herbicide exposure 
and cited to no medical treatises or other authorities for 
his opinion.  

In view of this, the Board finds that 38 U.S.C.A. 
§ 3.307(a)(6) is not applicable, and there is no basis for 
consideration for service connection on a presumptive basis 
as due to herbicide exposure.  The Board will thus consider 
the veteran's claim on a direct service connection basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board is aware that the veteran was treated for tinea 
versicolor in October 1968, during service.  However, his 
June 1970 discharge examination revealed no skin 
abnormalities, and there is no evidence of post-service 
treatment for any skin disorders prior to November 1986.  As 
such, there is a 16-year gap between separation from service 
and post-service treatment.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Additionally, while the Board is aware that the veteran has a 
current diagnosis of xerosis, the VA examiner who conducted 
the April 2003 VA examination found that this current 
disorder was different from the in-service tinea versicolor.  
Moreover, none of the veteran's other post-service treatment 
providers have suggested an etiological link between a 
current skin disorder and service.  

In summary, the medical evidence of record does not support 
the finding that the veteran's current skin disorder was 
first manifest in service.  The only evidence supporting this 
finding is his own lay opinion, as indicated in his October 
2005 VA Video Conference hearing transcript.  At this 
hearing, he related his current disorder to the in-service 
tinea versicolor.

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include xerosis, claimed as due to 
herbicide exposure in Vietnam, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a skin 
disorder, to include xerosis, claimed as due to herbicide 
exposure in Vietnam, is denied.


REMAND

During his October 2005 hearing, the veteran has testified 
that he began having problems with tinnitus "several years 
after service" and "way back in the eighties."  He has 
asserted that his tinnitus is attributable to exposure to 
loud noises from aircraft during service.  

The veteran's service medical records confirm both that he 
worked in aircraft maintenance and that he had noise exposure 
in a flight line and a hangar shop.  A July 1966 record 
indicates that the veteran was not wearing ear protection at 
that time.  Post-service medical records show that he was 
first treated for ringing in the right ear in January 1987, 
and a September 1987 private medical report indicates that he 
first noticed this ringing in November 1986.

Here, while the veteran has not asserted that tinnitus was 
first manifest in service, he has clearly indicated his 
belief that current tinnitus is attributable to confirmed 
noise exposure in service.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In view of Charles and the veteran's 
assertions, the Board finds that a VA examination of the ears 
is necessary to ascertain the nature and etiology of his 
tinnitus.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination of the ears, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus.  The examiner is requested to 
review the veteran's entire claims file 
in conjunction with this examination.  
Based on the examination results and the 
claims file review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's tinnitus is etiologically 
related to confirmed noise exposure in 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the claim of entitlement to 
service connection for tinnitus should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


